Title: To George Washington from Thomas Jefferson, 14 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dec. 14. 1793.
          
          Th: Jefferson has the honor to inform the President that the Spanish papers are now all
            ready. he sends him a set for his examination & will send two others Monday morning.
            he also sends the draught of the message he would propose, with the blank filled up
            which had been left in it whenever the President is satisfied about it, either with or
            without amendments, Th: J. will have copies made out.
          The Algerine papers will not be ready till tomorrow when they shall be submitted to the
            examination of the President.
        